Citation Nr: 0713248	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-29 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied claims for service connection 
of hearing loss, tinnitus, and hypertension.  

It is noted that the veteran indicated that he only wanted to 
appeal the issues of service connection for bilateral hearing 
loss and tinnitus in his August 2004 VA Form 9, Appeal to the 
Board of Veteran's Appeals.  Therefore, the issue of service 
connection for hypertension is outside the scope of this 
appeal and is not subject to appellate review.
    

FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record is in relative 
equipoise as to the material issue of whether the veteran's 
current bilateral hearing impairment as defined by 38 C.F.R. 
§ 3.385 and tinnitus are related to acoustic trauma sustained 
during military service.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2006).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated on November 14, 2003, the RO apprised 
the veteran of the information and evidence necessary to 
substantiate his claims for hearing loss and tinnitus, which 
information and evidence that he was to provide, and which 
information and evidence that VA will attempt to obtain on 
his behalf.  Quartuccio, 16 Vet. App. at 187.  The RO advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO also notified the veteran that it needed evidence showing 
that his hearing loss and tinnitus existed from military 
service to the present time and described the type of 
evidence and information that would help support his claims.  
38 C.F.R. § 3.159 (b)(1) (2006).  The RO further identified 
the information VA had received, what evidence VA was 
responsible for obtaining, and what evidence VA would make 
reasonable efforts to obtain on the veteran's behalf.  
Moreover, the RO advised the veteran that he could take up to 
a year from the date of the letter to send the requested 
information and evidence; however, VA would not be able to 
pay or furnish him any benefit based on his application if 
the requested information and evidence was received after 
November 14, 2004.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (holding that VCAA notice requirements 
include the elements of effective date and degree of 
disability).    

The Board notes that the November 2003 VCAA notice letter did 
not address the element of degree of disability and, 
consequently, the veteran was not advised of such element 
prior to the initial denial of his claims.  Nonetheless, such 
omission was harmless error in this case as the veteran's 
claims are being granted.  Thus, any notice defect will be 
remedied by the RO when effectuating the award of benefits.    

The Board further observes that the RO provided the veteran 
with a copy of the March 2004 rating decision, the May 2004 
Statement of the Case (SOC), and the July 2004 Supplemental 
Statement of the Case (SSOC), which included a discussion of 
the facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a VA audiological examination in July 2004.  The 
Board notes that the veteran's service medical records, a 
private audiological report and correspondence from C.A.F., 
Au.D., and VA treatment records from August 2004 to September 
2004 are also of record.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system such as sensorineural hearing 
loss becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  


III.	Analysis 

The veteran contends that his current hearing loss resulted 
from acoustic trauma caused by exposure to the noise of 
rifles, machinery noise, and explosives while serving in the 
Republic of Vietnam.

The medical evidence of record clearly shows that the veteran 
currently suffers from hearing loss as defined by 38 C.F.R. 
§ 3.385.  Specifically, the July 2004 VA examining 
audiologist wrote that the veteran demonstrated pure tone 
thresholds in the right ear of 35 dB at 500 Hz, 35dB at 1000 
Hz, 45 dB at 2000 Hz, 50 dB at 3000 Hz, and 45 dB at 4000 Hz 
with a speech recognition score of 94 percent and exhibited 
pure tone thresholds in the left ear of 10 dB at 500 Hz, 10 
dB at 1000 Hz, 25 dB at 2000 Hz, 35 dB at 3000 Hz, and 50 dB 
at 4000 Hz with a speech recognition score of 98 percent.  It 
is also noted that the July 2004 VA audiologist diagnosed the 
veteran with a mild sensorineural hearing loss in the right 
ear and a mild to moderate high frequency sensorineural 
hearing loss in the left ear and found the veteran's account 
of tinnitus credible.  The Board further observes that a 
private audiologist (C.A.F., Au.D.) wrote in October 2004 
correspondence that the veteran had a mild low frequency 
sloping to moderate high frequency sensorineural hearing loss 
bilaterally as well as tinnitus.

The Board notes that the veteran's service medical records 
show that he demonstrated left ear hearing loss at the 500 Hz 
level with otherwise normal hearing during the February 1966 
induction examination and exhibited hearing within normal 
limits at the February 1968 separation examination.  The 
Board additionally notes that the veteran denied having any 
hearing loss in the February 1968 Report of Medical History 
and indicated that there had been no change in his medical 
condition in the April 1968 Statement of Medical Condition.  
Nevertheless, the veteran's DD Form 214 shows that he served 
as a machine operator and is in receipt of several awards and 
decorations related to his service in Vietnam to include the 
National Defense Service Medal (NDSM), Vietnam Service Medal 
(VSM), and the Vietnam Campaign Medal.  While none of the 
awards reveal that the veteran has combat status, they do 
indicate that he was in a theater of combat when hostilities 
were present and combat noise exposure, such as the type he 
has reported, was likely to occur.  In addition, his military 
occupational specialty suggests that he was likely exposed to 
the noise of machinery during his Vietnam service.  Based on 
the foregoing, the Board concludes that the veteran probably 
sustained acoustical trauma due to military noise exposure 
while serving in the Republic of Vietnam.    

The Board further observes that there is both favorable and 
unfavorable medical opinion evidence regarding the question 
of whether the veteran's currently diagnosed hearing loss and 
tinnitus are related to acoustic trauma sustained during 
military service.

In support of the veteran's claim, the private audiologist, 
C.A.F., concluded in October 2004 correspondence that it was 
quite likely that the veteran's hearing loss and tinnitus 
began during service based on the veteran's reported history 
of being exposed to the noise of rifles, explosions, and 
heavy equipment.  C.A.F. explained that the type and degree 
of the veteran's hearing level shown on audiogram was 
consistent with noise-induced hearing loss.  

Conversely, the July 2004 VA examining audiologist concluded 
that it was not likely that the veteran's hearing loss or 
report of tinnitus were related to his military service after 
reviewing the claims folder and examining the veteran.  The 
VA audiologist explained that the veteran's hearing test at 
the time of his separation physical indicated normal hearing 
sensitivity bilaterally and the veteran told the audiologist 
at the time of the examination that his tinnitus had only 
begun approximately 10 years before.  

After review of the aforementioned medical opinions, the 
Board finds that there is an approximate balance of positive 
and negative evidence as to the material issue of whether the 
veteran's current bilateral hearing loss and tinnitus are 
related to acoustic trauma sustained during military service 
and resolves any reasonable doubt in the veteran's favor.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

Based on the foregoing, the Board finds that service 
connection for hearing loss and tinnitus is warranted.  


ORDER

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


